Citation Nr: 0909702	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from June 13, 2006 to June 14, 2006 at 
Hillcrest Hospital.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The record reflects that the Veteran served on active duty 
from May 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma 
(VAMC).


In November 2007, the Veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1.  The evidence tends to establish that the treatment the 
Veteran received from Hillcrest Hospital from June 13, 2006 
to June 14, 2006 was rendered for a medical emergency.  

2.  The evidence tends to establish that federal facilities 
were not feasibly available to the Veteran for the treatment 
rendered at Hillcrest Hospital from June 13, 2006 to June 14, 
2006.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred from June 13, 2006 to June 
14, 2006 at Hillcrest Hospital, have been met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000, 17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.



Criteria

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

Under 38 U.S.C.A. § 1728, the law provides that, to the 
extent allowable, payment or reimbursement of the expenses of 
care, not previously authorized, in a private or public (or 
federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed, under the 
following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from  a service- connected 
disability;(4) For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is seeking payment or reimbursement of private 
medical care expenses incurred from June 13, 2006 to June 14, 
2006 at Hillcrest Hospital.  The Board notes that VA may 
contract with non-VA facilities to provide medical services 
for which VA may assume financial responsibility in certain 
circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 C.F.R. § 
17.52.  However, the Veteran in this case is not alleging 
that VA contracted with Hillcrest Hospital for the medical 
treatment at issue herein.  Rather, he asserts, as reflected 
in a January 2007 statement, that VA facilities were not 
feasibly available to provide the medical services which he 
received, and that he was instructed by the VAMC in Muskogee 
to report to the nearest health care facility after 
discussing his condition over the telephone.

First, the Board finds that the Veteran is not entitled to 
payment under 38 U.S.C.A. § 1728, as the treatment at issue 
was not related to the service-connected disability, the 
Veteran does not have total disability permanent in nature, 
resulting from a service-connected disability, and the 
evidence does not establish that he is participating in a 
rehabilitation program.  

In regard to entitlement under 38 U.S.C.A. § 1725, the Board 
notes that pivotal issues are whether the treatment at 
Hillcrest Hospital was of an emergent nature and whether a VA 
facility was feasibly available for the treatment.  In that 
regard, a September 2006 decision from the VAMC reflects that 
the claim was denied based on a determination that VA 
facilities were feasibly available to provide the care at 
issue.  The September 2007 statement of the case notes "VA 
Facilities Available and 1725 non-emergent care."  

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted).  The Board notes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine would 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 
17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

The record reflects that the Veteran underwent hernia repair 
on June 2, 2006 at the Muskogee VAMC and on June 13, 2006, 
the associated stitches were removed at the VAMC.  The 
Veteran submitted statements to the effect that following the 
abdominal stitch removal at the Muskogee VAMC on June 13, 
2006, he returned home by shuttle bus, and that evening 
noticed blood on his stomach and chest.  The emergency room 
records reflect his report of having gotten up to answer the 
door approximately one hour prior to arriving at the 
emergency room at Hillcrest Hospital when he noticed the 
abdominal wound oozing.  

The emergency room records note that the Veteran had a fever, 
and that the abdominal wound was warm and healing poorly, 
with notations to include "severe" pain/tenderness, bloody 
and/or serosanguinous and purulent discharge.  The triage 
assessment was emergency.  Antibiotics and pain medication 
were prescribed, and it was noted that the Veteran did not 
want to be admitted but would follow up at a VA facility.  
The diagnoses were post operative wound draining and post 
operative cellulitis.  Having reviewed the record, the Board 
finds the evidence to be in equipoise as to whether the 
treatment received from Hillcrest Hospital from June 13, 2006 
to June 14, 2006, was rendered for a medical emergency.  
Thus, a finding that the treatment received at Hillcrest 
Hospital from June 13, 2006 to June 14, 2006 was rendered for 
a medical emergency is supportable.

The other pertinent inquiry in this case is, under 38 C.F.R. 
§ 17.1002(c), whether a VA or other federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53, also for application, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

The Board finds that the evidence tends to establish that a 
federal facility was not feasibly available to the Veteran on 
June 13, 2006.  In that regard, in January 2007, the Veteran 
stated that at the time he sought treatment on June 13, 2006, 
he telephoned the VAMC in Muskogee and was informed that no 
beds were available and was advised to go to the nearest 
health care facility.  In addition, the Board notes that the 
VAMC in Muskogee is approximately 55 miles from the Veteran's 
residence in Tulsa, whereas Hillcrest Hospital is 
approximately eight miles from his residence.  Having 
reviewed the record, and resolving all doubt in favor of the 
Veteran, the Board finds that federal facilities were not 
feasibly available to the Veteran in association with the 
treatment received at Hillcrest Hospital from June 13, 2006 
to June 14, 2006.  

In this case, the evidence supports a finding of entitlement 
to reimbursement or payment of the unauthorized private 
medical care that the Veteran received at Hillcrest Hospital 
from June 13, 2006 to June 14, 2006.  Consequently, the 
benefits sought on appeal are granted.


ORDER

Payment or reimbursement of private medical expenses incurred 
from June 13, 2006 to June 14, 2006 at Hillcrest Hospital is 
granted.



____________________________________________
Robert E. Sullivan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


